DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-13, 18 and 19is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US 6,422,458).
Regarding claim 1, Katou teaches a banknote processing device (1, figs. 3 and 6), comprising: an identification mechanism (bill discriminating unit 30), an in-out mechanism (deposit/withdrawal port 20), a loading box (temporary storage box 40), a circulating box (box 80), a main passage (501a-501c, 501f, 501g and 501h), an auxiliary passage (501d and 501e), an in-out passage (501a and 501f), a loading passage (passage connecting to box 40), and a circulating passage (passage connecting to box 80); wherein the auxiliary passage is of an annular shape (fig. 6), and both ends of the main passage are connected to the auxiliary passage respectively (501c and 501f connecting to 501d and 501e respectively), wherein a banknote is allowed to move in a one-way direction along a preset direction in the auxiliary passage; the identification mechanism is arranged in the main passage (bill discriminating unit is arranged in the 
Regarding claim 2, Katou further teaches wherein the auxiliary passage comprises a first passage (501d), a second passage (501e), and a third passage (passage, located between 501c and 501f, connecting 501d and 501e), wherein the first passage, the second passage, and the third passage are annularly distributed; wherein a first end of the first passage, a second end of the third passage, and a second end of the main passage intersect with each other; a second end of the first passage, a first end of the second passage, and the first end of the loading passage intersect with each other; and a second end of the second passage, a first end of the third passage, and a first end of the main passage intersect with each other (fig. 6).
Regarding claim 8, Katou further teaches wherein the first end of the first passage is in communication with the second end of the third passage and with the second end of the main passage, and the second end of the third passage is not in communication with the second end of the main passage (fig. 6).
Regarding claim 9, Katou further teaches wherein the in-out mechanism comprises an inlet and an outlet (deposit/withdrawal port 20), wherein the in-out 
Regarding claim 10, Katou further teaches a junction of the banknote incoming path and the main passage is located between the first end of the main passage (501a) and the identification mechanism (30, fig. 7), and a junction of the banknote outgoing path and the main passage is located between the second end of the main passage (501f) and the identification mechanism (30) (fig. 12).
Regarding claim 11, Katou further teaches wherein the in-out passage further comprises a connecting path (switching mechanism 503a and 503b), wherein a first end of the connecting path is connected to the banknote incoming path, and a second end of the connecting path is connected to the banknote outgoing path (fig. 6).
Regarding claim 12, Katou teaches a banknote processing method, implemented based on a banknote processing device (1, figs. 3 and 6), comprising: an identification mechanism (bill discriminating unit 30), an in-out mechanism (deposit/withdrawal port 20), a loading box (temporary storage box 40), a circulating box (recycle box 80), a main passage (501a-501c, 501f, 501g and 501h), an auxiliary passage (501d and 501e), an in-out passage (501a and 501f), a loading passage (passage connecting to box 40), and a circulating passage (passage connecting to the recycle box 80); wherein the auxiliary passage is of an annular shape (fig. 6), and both ends of the main passage are connected to the auxiliary passage respectively (501c and 501f connecting to 501d and 501e respectively), wherein a banknote is allowed to move in a one-way direction along a preset direction in the auxiliary passage; the identification mechanism is 
a banknote deposit operation, in which banknotes are made to enter the main passage from the in-out mechanism through the in-out passage, and then enter the identification mechanism along the main passage; the banknotes identified as qualified by the identification mechanism are made to sequentially pass through the main passage and the circulating passage to enter the circulating box; and the banknotes identified as unqualified by the identification mechanism are made to sequentially pass through the main passage and the in-out passage to enter the in-out mechanism (figs. 7, 8 and col. 12, line 66 to col. 13, line 48);
a banknote deposit cancelling operation, in which the banknotes are made to sequentially pass through the circulating passage and the main passage from the circulating box to enter the identification mechanism, and the banknotes that pass the identification mechanism are made to sequentially pass through the main passage and the in-out passage to enter the in-out mechanism;

a loading operation, in which banknotes in the loading box are made to sequentially pass through the loading passage, the auxiliary passage, and the main passage to enter the identification mechanism; the banknotes identified as qualified by the identification mechanism are made to sequentially pass through the main passage and the circulating passage to enter the circulating box, and the banknotes identified as unqualified by the identification mechanism are made to sequentially pass through the main passage, the auxiliary passage, and the recycling passage to enter the recycling box; wherein the banknote are allowed to move in a one-way direction along a preset direction in the auxiliary passage;
a loading and recycling operation, in which banknotes in the circulating box are made to sequentially pass through the circulating passage, and the main passage to enter the identification mechanism; the banknotes identified as qualified by the identification mechanism are made to sequentially pass through the main passage, the auxiliary passage, and the loading passage to enter the loading box, and the banknotes 
a banknote withdrawal operation from the loading box, in which the banknotes in the loading box are made to sequentially pass through the loading passage, the auxiliary passage, and the main passage to enter the identification mechanism; the banknotes identified as qualified by the identification mechanism are made to sequentially pass through the main passage and the in-out passage to enter the in-out mechanism, and the banknotes identified as unqualified by the identification mechanism are made to sequentially pass through the main passage, the auxiliary passage, and the recycling passage to enter the recycling box; wherein the banknotes are allowed to move in a one-way direction along a preset direction in the auxiliary passage; and
an ignored banknotes recycling operation, in which the banknotes in the in-out mechanism are made to sequentially pass through the in-out passage and the main passage to enter the identification mechanism; the banknotes that pass through the identification mechanism are made to sequentially pass through the main passage, the auxiliary passage, and the recycling passage to enter the recycling box; wherein the banknotes are allowed to move in a one-way direction along a preset direction in the auxiliary passage.
Regarding claim 13, Katou further teaches wherein the auxiliary passage comprises a first passage (501d), a second passage (501e), and a third passage (passage, located between 501c and 501f, connecting 501d and 501e), wherein the first 
Regarding claim 18, Katou further teaches wherein the first end of the first passage is in communication with the second end of the third passage and with the second end of the main passage, and the second end of the third passage is not in communication with the second end of the main passage (fig. 6).
Regarding claim 19, Katou further teaches wherein the in-out mechanism comprises an inlet and an outlet (deposit/withdrawal port 20), wherein the in-out passage comprises a banknote incoming path and a banknote outgoing path, wherein the inlet is connected to the main passage through the banknote incoming path; and the outlet is connected to the main passage through the banknote outgoing path (fig. 3).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou.
Regarding claims 3, 4, 14 and 15, Katou further teaches a recycling box (80-recycle box 1) and a recycling passage (passage connecting the 80-recycle box 1) but fails to teach a first end of the recycling passage is connected to the auxiliary passage as claimed.
However, as shown in figures 34-38, Katou teaches various embodiments of routing passages connecting to the 80-recycle box 1, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katou for the first end of the recycling passage is connected to the auxiliary passage as claimed in order to arrive at the 
Regarding claims 5 and 16, Katou further teaches wherein a first switching member (switching mechanism 503) is arranged at an intersection of the first end loading passage, the first end of the second passage, and the second end of the first passage, and is configured to selectively communicate the first end of the loading passage with the second end of the first passage or with the first end of the second passage (fig. 6).
Regarding claims 6 and 17, Katou further teaches wherein a second switching member (switching mechanism 504) is arranged at an intersection of the second end of the second passage, the first end of the third passage, and the first end of the main passage, and is configured to selectively communicate the first end of the main passage with the second end of the second passage or with the first end of the third passage (fig. 6).
Regarding claim 7, Katou further teaches wherein the first switching member is a bi-directional switching member (col. 8, lines 14-28).
Regarding claim 20, Katou further teaches wherein the second switching member is a bi-directional switching member (col. 8, lines 14-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Fukudome et al. (US 5,186,334); Hamasaki (US 2009/0183967); Okamoto et al. (US 2017/0309133); Fujioka (US 2004/0256450); Katou et al. (US 2002/0088850); Fujita et al. (US 2018/0082509) and Cha et al. (US 2007/0267808) are cited because they are related to system and method for banknote handling machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUYEN K VO/Primary Examiner, Art Unit 2887